Citation Nr: 0206567	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  97-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased rating for residuals of a 
cervical spine injury, with degenerative changes, currently 
evaluated as 10 percent disabling.

3.  The propriety of the initial 30 percent evaluation 
assigned for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

This veteran had active service from September 1965 to 
September 1969.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating action 
in which the RO denied the claims for service connection for 
sinusitis and PTSD, as well as a claim for an increased 
rating for service-connected cervical spine disorder.  The 
veteran testified before a hearing officer at the RO in April 
1997.  The hearing officer's September 1997 decision 
established service connection for PTSD with a 30 percent 
rating and increased the evaluation for a cervical spine 
disorder from noncompensable to 10 percent, both ratings 
effective from May 28, 1993 (the date of the veteran's claim 
for increased ratings for these disorders).  Following 
appellate review in June 1999, the Board remanded the case to 
the RO for further development of all three issues.  The case 
has been returned to the Board for further appellate review.

In the June 1999 remand, the Board had characterized the PTSD 
claim as one of timeliness of a substantive appeal on the 
issue of the propriety of the initial 30 percent evaluation 
for service connection for PTSD, however, as noted in the 
facts below, that issue has been resolved.  Thus, the issue 
currently on appeal is the propriety of the initial 30 
percent evaluation assigned for PTSD.  In this regard, the 
Board also notes that the RO adjudicated the PTSD claim as 
one for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized the issue 
on appeal as involving the propriety of the initial 
evaluation assigned.

Furthermore, although the veteran has been granted an 
increased rating during the pendency of the appeal for his 
cervical spine disorder, the veteran has not been granted the 
maximum available benefit, and that claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2000 decision, the Board denied the claim of 
entitlement to service connection for sinusitis on the basis 
that the claim was not well grounded.  The Board also granted 
an increased evaluation of 30 percent for a cervical spine 
disorder.  Regarding the increased rating claim for PTSD, the 
Board denied an initial rating in excess of 30 percent for 
the period prior to July 22, 1999, and granted an increased 
rating of 50 percent as of July 22, 1999.  The appellant 
appealed the decision to the Court.  

In April 2001, the Secretary filed an unopposed motion for 
remand.  In July 2001, the Court granted the unopposed motion 
and remanded the appeal to the Board.  In that order, the 
Court vacated the following parts of the Board's October 2000 
decision: denial of service connection for sinusitis; grant 
of an increased rating of 30 percent for a cervical spine 
disorder; denial of a rating in excess of 30 percent for PTSD 
prior to July 22, 1999; and the grant of a 50 percent rating 
for PTSD from July 22, 1999.  

On May 9, 2002, the Board received additional evidence from 
the veteran, via facsimile, including a statement related to 
the claim of service connection for sinusitis.  In light of 
that evidence, the Board is undertaking additional 
development on the issue of entitlement to service connection 
for sinusitis pursuant to authority granted by 67 Fed. Reg. 
3099-104 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3099-105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  

The materials forwarded to the Board in May 2002 also include 
a copy of a claim of entitlement to a total rating based on 
unemployability with a January 2002 date of receipt.  A 
review of the claims folder reveals that the RO has not 
adjudicated the claim.  Therefore, the Board does not have 
jurisdiction over the matter, and now refers it back to the 
RO for the appropriate action. 


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is manifested by 
considerable overall limitation of motion of the cervical 
spine and pain on certain motions, and loss of some cervical 
lordosis; the veteran maintains his head in a slightly 
protracted position.

2.  Prior to July 22, 1999, the veteran's psychiatric 
impairment has been characterized by disturbance of mood, 
occasional labile affect, fair insight, occasional tangential 
and circumstantial thought processes and content, and no 
hallucinations, delusions, or suicidal or homicidal ideation; 
these symptoms are reflective of no more than moderate social 
and industrial impairment, or occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

3.  Since July 22, 1999, the veteran's psychiatric impairment 
has been characterized by additional symptoms of flashbacks, 
brief periods of depression, and obsessive ruminations 
regarding incidents that occurred during his service in 
Turkey; this symptomatology is reflective of considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent evaluation for a 
cervical spine disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326); 38 C.F.R. §§ 3.303, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2001).

2.  As the initial 30 percent evaluation assigned for PTSD 
was proper, the criteria for a higher evaluation, prior to 
July 22, 1999, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.14, 4.130, Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent schedular rating for 
PTSD are met as of July 22, 1999.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.14, 4.130, Diagnostic Code 9411 (2001); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As stated in the Introduction, in an October 2000 decision, 
the Board made the following determinations: denied the claim 
of entitlement to service connection for sinusitis on the 
basis that the claim was not well grounded; granted an 
increased evaluation of 30 percent for a cervical spine 
disorder; denied an initial rating in excess of 30 percent 
for PTSD for the period prior to July 22, 1999; and granted 
an increased rating of 50 percent as of July 22, 1999 for 
PTSD.  The veteran appealed the decision to the Court.  

Subsequent to the Board's October 2000 decision, the Veterans 
Claims Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) 
was signed into law in November 2000.  Regulations 
implementing the Veterans Claims Assistance Act of 2000 are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In April 2001, the Secretary filed an unopposed motion for 
remand due to the amendments to the law resulting from the 
enactment of the VCAA.  In July 2001, the Court granted the 
unopposed motion and remanded the appeal to the Board.  In 
that order, the Court vacated the Board's October 2000 
decision. 

With respect to the increased rating issues currently on 
appeal, the Board finds that the RO has met its duty to 
assist the appellant in the development of these claims under 
the VCAA.  Regarding the claim of service connection for 
sinusitis, as noted, the Board denied this claim on the basis 
that it was not well grounded.  However, the VCAA repealed 
the statutory requirement that a veteran submit a well-
grounded claim.  Therefore, when the requested development 
has been completed, the Board will adjudicate the claim on 
the merits as required by the new law.  

By virtue of the March 1995 Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOC) issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  

The Board also finds that the veteran was provided with the 
proper notice of information in connection with his PTSD 
increased rating claim.  It is noted that during the pendency 
of the appeal of the PTSD increased rating issue, the 
regulations used to evaluate psychiatric disorders were 
revised and became effective as of November 7, 1996. 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Furthermore, the Court has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That is not the case here, as the 
SSOC issued in April 1998 includes a recitation of the old 
and new rating criteria, as well as their application to the 
veteran's case.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  Service medical records, pertinent to this 
discussion, were obtained and associated with the claims 
folder.  There are no indications that Social Security 
Administration records need to be obtained.  Multiple VA 
examinations were conducted, and copies of the reports have 
been associated with the file.  The appellant has not 
indicated the receipt of any vocational rehabilitation.  A 
hearing was conducted by a hearing officer at the RO in April 
1997, and a copy of the transcript is associated with the 
claims folder. 

In an October 2001 letter to the veteran, the Board outlined 
the procedures concerning the submission of additional 
evidence or argument.  On May 1, 2002, VA received the 
Appellant's Brief from the veteran's representative.  The 
brief referred to the Court's remand due to the enactment of 
the VCAA.  A review of the brief does not reveal any 
arguments alleging the incompleteness of the record or 
references to the existence of additional evidence.  On May 
9, 2002, the veteran's representative, via facsimile, 
forwarded the following directly to the Board: copies of VA 
treatment records for the period January 2000 to October 
2001; a copy of a claim for a total rating based on 
individual unemployability, dated received in January 2002; a 
copy of the veteran's DD Form 214; and a lay statement 
related to the claim of entitlement to service connection for 
sinusitis.  Further mention of the existence of any 
additional evidence was not noted.  

As noted, the evidence added regarding the claim of service 
connection for sinusitis has prompted further development 
only with respect to that issue.  Therefore, as it currently 
stands, with regard to the increased rating matters on appeal 
here, the Board finds that the RO has met its duty to assist 
the veteran as required by the VCAA.  
II.  Factual Background

In a May 1970 rating action, the RO granted service 
connection for residuals of a cervical spine injury with 
degenerative changes and assigned a noncompensable rating.

The veteran was afforded a hearing before an RO hearing 
officer in April 1997.  With regard to the claim for service 
connection for PTSD, the veteran testified that he was 
stationed in Turkey for eighteen months after an earthquake 
hit the area in August 1966.  He worked as a medic and 
witnessed many any casualties including children.  The work 
was continuous and intense.  With regard to his claim for an 
increased rating for a cervical spine disorder, he testified 
that he had limited movement of his neck to the left side.  
Movement forward and back was almost impossible and he 
experienced numbness from his elbow to the last three fingers 
on his hand. 

A VA psychiatric examination was conducted in June 1997.  The 
veteran stated that his problem started in 1966 when he was 
stationed in Turkey as a medic and was exposed to multiple 
traumatic experiences during an earthquake that hit that area 
in August 1966.  The earthquake resulted in the destruction 
of 149 villages with over 2300 dead and about the same number 
injured.  The veteran reported that he was involved in taking 
care of the injured people and was exposed to many dead 
bodies.  His anger and anguish, though, stemmed more from the 
attitude the Turkish people had toward these calamities, 
namely, being indifferent and not providing help as needed.

Since his return from Turkey, the veteran stated that he has 
had multiple problems, including not being able to tolerate 
close spaces and noises.  He left his wife and three children 
the previous November to stay alone.  He indicated that any 
kind of sound could cause severe startle responses.  He has 
difficulty being around people in general.  He stated that 
anything could cause major anger outbursts.  He also 
complained of difficulty sleeping, including difficulty 
getting to sleep and waking up early.  He has recurrent 
intrusive thoughts and any heavy noise could trigger many 
flashbacks.  He also complained of feeling depressed because 
he is not able to control these symptoms.  It was noted that 
he had fluctuating appetite and energy depending on his mood, 
and that he used to enjoy drawing and painting, but now he 
has a difficult time doing it.

Mental status examination revealed moderate psychomotor 
agitation.  The examiner found it difficult at times to fully 
understand the veteran because of fluctuation in his tone of 
voice.  He had very poor eye contact, but was cooperative 
overall.  There was mild tremulousness in both hands but no 
abnormal movement otherwise.  He described his mood as 
terrible.  His affect was appropriate and at times labile.  
His thought processes and content were within normal limits, 
although at times he became tangential and circumstantial.  
Otherwise, he had no formal thought disorder.  There were no 
hallucinations, delusions, or blocking.  There was no 
suicidal or homicidal ideation, intention, or plan.  His 
cognition was grossly intact.  His insight and judgment were 
fair.  The examiner's impressions were PTSD, depressive 
disorder, and alcohol dependence.  A Global Assessment of 
Functioning (GAF) scale score of 51-60 was assigned.  The 
examiner commented that the veteran appeared to have moderate 
difficulty in his social and occupational life.  He was able 
to maintain his job of loading planes since 1974 with very 
little time missed from his job.  His social life appeared to 
be more affected, especially after he separated from his 
family.

The veteran was afforded a VA orthopedic examination in June 
1997.  He provided a history of injury to the cervical spine 
during a motor vehicle accident that occurred in service.  On 
physical examination, the veteran ambulated with normal and 
symmetric gait.  There was mild diminution of overall head 
movement and general activity in conversation.  Examination 
of the cervical spine revealed a mild loss in cervical 
lordosis, as the veteran maintained his head in a slightly 
protracted position.  Range of motion of the cervical spine 
revealed 50 degrees of lateral rotation to the right and 30 
degrees of lateral rotation to the left with pain on end 
range.  Lateral flexion was limited in both directions to 12 
degrees.  Neck flexion was essentially normal to 30 degrees 
but extension was limited to only 15 degrees.  Muscle bulk 
and tone in the upper extremities was normal and symmetric.  
Deep tendon reflexes were 2+ and symmetric at the biceps, 
triceps, and brachioradialis.  Sensation was intact to 
pinprick and light touch throughout both upper extremities.  
Palpation of the cervical spine revealed mild tenderness over 
the C4 and C5 spinous processes.  There were no apparent 
scars and the veteran had no palpable masses.  The impression 
was chronic cervical pain as a result of probable 
degenerative changes secondary to service connected cervical 
fracture.  There was loss in range of motion in the cervical 
spine, but there were no neurologic sequelae. X-rays revealed 
mild degenerative joint disease.  Decreased range of motion 
and weakness was also noted.  The examiner commented that he 
could not express further in terms of decreased range of 
motion.  He noted that with exacerbations, it was expected 
that range of motion would be further decreased, but this 
could not be quantified without examining the veteran at that 
time.

In a hearing officer's decision dated in September 1997, the 
veteran was granted service connection for PTSD with a 30 
percent evaluation and was awarded an increase in the 
evaluation assigned his service-connected cervical spine 
disorder from noncompensable to 10 percent disabling.

Following initial appellate review in June 1999, the Board 
remanded the case to the RO for further development of the 
record.  With regard to the veteran's claim for an increased 
rating for PTSD, the Board noted that the issue then before 
the Board was that of timeliness of a substantive appeal.  In 
April 1998, the RO issued an SOC on the issue concerning the 
evaluation of an increased rating, in excess of 30 percent 
for PTSD.  At that time, notice was issued to the veteran 
informing him of his need to file a timely substantive appeal 
(VA Form 9) within the next 60 days in order to perfect his 
appeal of the issue of the propriety of the initial 
assignment of the 30 percent evaluation for service-connected 
PTSD.  However, it did not appear that the veteran had filed 
a timely substantive appeal on that issue within one year of 
the notification of the September 1997 hearing officer's 
decision, or within 60 days of the issuance of the April 1998 
SOC on that claim.  The RO was requested to adjudicate the 
question of timeliness of the substantive appeal on the issue 
of the propriety of the initial 30 percent evaluation.  With 
regard to the issue of an increased rating for a cervical 
spine disorder, the Board determined that although the 
veteran was granted an increased rating during the pendency 
of the appeal, he had not be granted the maximum available 
benefit, and the claim remained viable on appeal.  Finally, 
the RO was to obtain and associate with the claims folder any 
outstanding medical treatment records that may be pertinent 
to the issues on appeal prior to adjudication.

A letter dated in September 1999 was sent from the RO to the 
veteran.  With the regard to the issue of an increased rating 
for PTSD, the veteran was advised that the RO was accepting a 
statement received from the veteran's representative on 
November 13, 1998, in lieu of a VA From 9.  It was noted that 
the veteran was provided with an SOC regarding this issue and 
that since it was improperly combined with others in an SSOC 
dated in April 1998, it might have caused some confusion 
regarding the veteran's need to submit a Form 9 for the PTSD 
issue.  The RO further stated that a letter from the 
veteran's representative requesting an extension of the 
appeal period was received prior to September 19, 1998, the 
date the appeal was to expire.  The statement from the 
veteran's representative was being accepted in lieu of the 
Form 9 and was received within 60 days from the date the 
appeal period was to expire.  Therefore, the issue of an 
increased evaluation for PTSD was being considered as part of 
the veteran's appeal.  Finally, the veteran was requested to 
provide any additional records of treatment for the issues 
currently on appeal.

A VA psychiatric consultation note dated in July 22, 1999, 
revealed that with respect to the veteran's PTSD, he was 
still experiencing flashbacks and brief periods of 
depersonalization.  It was noted that the veteran was also 
suffering from attention deficit disorder and depression as 
well.  Mental status examination revealed that he was 
cooperative but obviously anxious and depressed.  His affect 
was constricted and his mood was periodically sad.  His 
thought processes were within normal limits.  Thought content 
was negative for any active ongoing suicidal ideation, 
intention, or plan.  There was no homicidal or paranoid 
ideation.  There were no delusions or hallucinations.  His 
attention span, concentration, memory and orientation were 
fair in spite of the ongoing stressors in his life.  The 
diagnostic impression was PTSD characterized by flashbacks, 
brief periods of depersonalization, and a lot of obsessive 
ruminations regarding incidents that occurred during his stay 
in Turkey.  A GAF score of 50 was assigned.

A VA outpatient psychiatric record dated in August 1999 
revealed that the veteran was pleasant and cooperative, in no 
distress, with appropriate affect and good mood.  His thought 
processes were within normal limits and content was negative 
for any suicidal ideation, intention, or plan.  There was no 
homicidal or paranoid ideation.  There were no delusions or 
hallucinations.  Attention span, concentration, memory, and 
orientation were within normal limits.

In an October 1999 VA outpatient treatment record, the 
veteran indicated that he was doing better.  He stated that 
his mood was good, that he was sleeping good, and that he had 
good concentration.  There was no psychomotor agitation or 
retardation or suicidal or homicidal thoughts.  There were no 
hallucinations or delusions.  There were no symptoms of 
mania.  He stated that he gets anxious around people but 
manages by having conversation with them.  He did not have 
any panic attacks. He still had flashbacks and nightmares 
about the earthquake in Turkey.  The diagnoses were PTSD and 
bipolar disorder.

In a November 1999 VA outpatient treatment record it was 
noted that the veteran had complaints related to PTSD and 
depression.  He reported that he did not want to talk about 
his family, relationships, and the realization of needing 
help.

VA outpatient record of January 2000, shows that the veteran 
was evaluated for and diagnosed with attention-deficit 
hyperactivity disorder (ADHD).  In a March 2000 VA outpatient 
treatment record, it was noted that the veteran had a history 
of ADHD, PTSD and depression.  He stated that he had many 
stressors in his life and that he felt overwhelmed by his 
problems.  He slept more than before to try and forget about 
his problems.  He had nightmares related to the earthquake.  
He stated that his appetite had decreased, that he has low 
energy, feelings of guilt, and that his interests have 
decreased significantly.  He has had thoughts of being dead, 
but he has never had a plan.  He stated that he did not want 
to die.  At times, he felt anxious and occasionally has panic 
attacks.  He was afraid of heights and felt uncomfortable in 
crowded places.  He continues to have flashbacks about the 
earthquake.  He stated that he has startle responses when he 
hears noises. He denied any type of hallucinations or 
delusions.  He denied racing thoughts or other symptoms of 
mania.  It was noted that the veteran was diagnosed with PTSD 
and went through psychotherapy for that, but he continued to 
experience some symptoms.  Mental status examination revealed 
a depressed mood.  He cried in the beginning and then became 
restricted with mood congruent.  He denied hallucinations.  
He had flashbacks at times.  No delusions were noted.  The 
diagnoses were major depressive disorder, PTSD, ADHD, 
combined type, nicotine abuse, and rule out bipolar disorder.  
A GAF score of 50 was assigned.

A letter of treatment dated in March 2000 was received from 
the veteran's counselor at the Vet Center.  The counselor 
noted that the veteran had reported ongoing problems of 
anxiety, depression, intimacy, and communication.  The 
veteran was happy to work in an outdoor job to avoid 
building-related triggers of his PTSD, but that his conflicts 
with management have reached extreme levels and have 
jeopardized his pending retirement.  He has experienced 
dissociative episodes during moments of distress at work.  He 
experiences intrusive memories nearly constantly.  The 
counselor concluded that the veteran's level of distress was 
quite extreme and that his ability to continue working was 
clearly related to the promise of retirement only a few 
months away, as long as he was able to maintain his composure 
at work.

VA records show that the veteran was seen for treatment in 
August 2000.  At that time, the veteran was crying 
uncontrollably and was angry with the RO for denying his PTSD 
claim.  The veteran had resorted to isolating himself at home 
and crying  and stated that he was not going to the Vet 
Center secondary to the letter, and that he needed to make 
some changes.  The veteran had been experiencing terrifying 
flashbacks and images of Turkey, and was feeling that it 
completely occupied his day.  The veteran was not sleeping or 
eating, and was interested in painting only suicidal and 
homicidal ideations.  The examiner noted that during the 
interview, the veteran turned sideways in his chair claiming 
to be ashamed to look in the examiner's direction.  When the 
examiner inquired about admission, the veteran vehemently 
denied it as an option secondary to a fear of confinement.  
The examiner reported diagnoses of PTSD, ADHD, and depressive 
disorder.  A GAF score of 50 was assigned.  

In a November 2000 VA treatment record, the examiner noted 
that the veteran had arrived on time for the appointment.  
The veteran was last seen in August 2000 for worsening of 
major depressive disorder and PTSD.  The examiner noted that 
the veteran was tearful and extremely anxious.  He was upset 
about problems at work, and was convinced that his employer 
wanted to terminate his employment.  He also noted that he 
was not able to function at work, and specifically noted that 
the kerosene fumes at work triggered PTSD symptoms of 
hypervigilence, panic attacks and flashbacks.  As these 
symptoms have worsened his condition, the veteran reverted to 
isolation.  He ended the interview early secondary to his 
extreme anxiety.  The examiner diagnosed PTSD, dysthymia, and 
dependent personality traits.  A GAF score of 50 was 
assigned.  

When seen in February 2001, the veteran was in a very low 
mood swing and was having difficulty concentrating and 
following through on tasks such as writing out checks to pay 
bills even though he had ample money in the bank.  He 
expressed his multiple stressors with tears and restlessness 
of the body feeling like he wanted to bolt and isolate 
himself at home.  He denied any thoughts or actions to hurt 
himself or others.  Previously, he had tried Prozac, but it 
was ineffective and he found that Depakote increased his 
depression.  VA records show that the veteran did not show 
for appointments scheduled in April and July 2001.  

The veteran was seen in October 2001.  The examiner noted the 
history of major depressive disorder and ADHD.  The examiner 
noted that the veteran had been doing quite poorly as the 
veteran had been off of medication since April of that year.  
He was taking Wellbutrin, but it caused anxiety and sexual 
side effects.  He also had been on Dexedrine, which was quite 
successful for his depressed mood, and ADHD.  No other 
complaints were noted.  On examination, the veteran was 
alert, awake and oriented in all three spheres.  The examiner 
noted the veteran's good hygiene and grooming.  The veteran 
was cooperative and made good eye contact.  His speech was of 
normal rate and tone.  Movements were not abnormal.  Mood was 
depressed and affect was depressed congruent.  The veteran's 
thought processes were logical and organized, not 
circumstantial and tangential.  Thought content was focused 
on his depression.  He did not demonstrate any suicidal 
ideations, homicidal ideations, audio hallucinations, or 
visual hallucinations.  Insight and judgment were fair.  The 
examiner diagnosed ADHD and major depressive disorder.  A GAF 
score of 50 was assigned.


III.  Analysis

A.  Evaluations for Cervical Spine and PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2001).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.


a.  Cervical Spine

38 C.F.R. § 4.40 (2001) requires consideration of functional 
loss due to pain and weakness.  As regards the joints, 
38 C.F.R. § 4.45 (2001) notes that the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.

Accordingly, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

Service connection for the cervical spine disability was 
granted in May 1970, and a noncompensable percent evaluation 
was assigned.  Following a hearing officer's decision in 
September 1997, the evaluation was increased to 10 percent.  
Since signs of arthritis affect this spinal segment (as noted 
on the June 1997 VA orthopedic examination), the cervical 
spine disability is rated solely on the basis of limitation 
of motion under Diagnostic Code 5290 (2001).  See 38 C.F.R. § 
4.71a (2001).  Under Diagnostic Code 5290, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the cervical spine.  A 20 percent evaluation is warranted for 
moderate limitation of motion of the cervical spine.  A 30 
percent evaluation is warranted for severe limitation of 
motion of the cervical spine.  Id.

Considering the limitation of motion and other findings shown 
on recent examination, and the examiner's notation as 
decrease in range of motion with exacerbations and weakness 
of the cervical spine, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a 30 percent evaluation, for severe limitation 
of cervical spine motion, is warranted.  VA orthopedic 
examination in June 1997 revealed 50 degrees of lateral 
rotation to the right and 30 degrees of rotation to the left 
with pain on the end range.  Lateral flexion was limited in 
both directions to 12 degrees.  Neck flexion was to 30 
degrees but extension was limited to only 15 degrees.  There 
was a small loss in cervical lordosis and the veteran 
maintained his head in a slightly protracted position.  
Palpation of the cervical spine revealed mild tenderness over 
the C4 and C5 spinous processes.  However, there is no basis 
for assignment of a higher evaluation for cervical spine 
disability.  There is no evidence of scars or neurological 
symptomatology.  Further, ankylosis of the cervical spine has 
not been shown.  See Diagnostic Codes 5286, 5287 (2001).


b.  PTSD

Under the criteria for evaluating PTSD that was in effect 
when the veteran filed his claim, assignment of a 30 percent 
rating was warranted upon a showing of a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms must have been shown to have resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain gainful employment.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  These criteria 
represented 3 independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As noted, by regulatory amendment, which became effective 
from November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
previously set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695-52702 (1996).  The revised regulations 
pertaining to the evaluative criteria for PTSD are now 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

As discussed, when the law or regulations change during the 
pendency of an appeal, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary. the veteran is entitled to consideration of the 
claim under both the former and revised criteria, with the 
more favorable result applied, if any.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  VA may apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).

Under the revised criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

Initially, the Board points out that, in addition to PTSD, 
the veteran has received diagnoses of other psychiatric 
disabilities, to include ADHD, possible bipolar disorder, and 
major depressive disorder.  However, as the veteran's primary 
symptoms appear to relate to PTSD, and no examiner has 
indicated that the symptoms attributable to the various 
disorders can effectively be distinguished, the Board has 
resolved all reasonable doubt in the veteran's favor 
(presumably as the RO has done), and attributed all his 
psychiatric symptoms to his service-connected PTSD.  Cf. 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102 (2001).

Applying the applicable criteria to the evidence of record, 
the Board concludes that, as the currently assigned 30 
percent evaluation for PTSD is appropriate prior to July 22, 
1999, the preponderance of the evidence is against assignment 
of a higher rating under either the old or new criteria for 
mental disorders.  The evidence of record consistently shows 
that the veteran's symptomatology involves disturbance of 
mood, occasional labile affect, fair insight, occasional 
tangential and circumstantial thought processes and content, 
and no hallucinations, delusions, or suicidal or homicidal 
ideation.  On VA psychiatric examination of June 1997, the 
examiner commented that the veteran appeared to have moderate 
difficulty in his social and occupational life.  These 
findings are consistent with the examiner's assignment of a 
GAF score of 51-60, which, pursuant to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV), contemplates moderate 
symptoms.  Thus, the medical evidence does not demonstrate 
entitlement to an evaluation in excess of 30 percent for PTSD 
prior to July 22, 1999.

However, as of July 22, 1999 the Board finds that the 
veteran's PTSD symptomatology more nearly approximates a 50 
percent rating under both the old and new criteria.  A July 
1999 VA clinical record revealed that the veteran was 
experiencing flashbacks, brief periods of depression, and 
obsessive ruminations regarding incidents that occurred 
during his service in Turkey.  A GAF score of 50 was assigned 
which, according to the DSM-IV, contemplates serious 
symptoms.  Thus, the Board finds that, as of July 22, 1999, 
the veteran's PTSD symptomatology meets the requirements for 
a 50 percent rating.  See 38 C.F.R. § 4.7 (2001).

The Board notes, however, that an evaluation in excess of 50 
is not warranted under either the old or new criteria.  The 
evidence does not show occupational social impairment with 
deficiencies in most areas.  There are no clinical findings 
as to obsessional rituals, or intermittent illogical, 
obscure, or irrelevant speech, or evidence of near-continuous 
panic or depression affecting the veteran's ability to 
function independently, appropriately, or effectively.  
Furthermore, the evidence does not show that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people are severely impaired.  Although 
the veteran is currently separated from this wife, he still 
maintains contact with her, and he had maintained employment.  
Thus, the findings do not support assignment of at least the 
next higher, 70 percent rating, as occupational and social 
impairment with deficiencies in most areas has not been 
shown.  It also follows that the criteria for a 100 percent 
evaluation, under either the former or revised criteria, are 
likewise not met.



ORDER

A 30 percent evaluation for a cervical spine disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial rating for PTSD in excess of 30 percent, prior to 
July 22, 1999, is denied.

A 50 percent schedular rating for PTSD, from July 22, 1999, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

